VAPOR HUB INTERNATIONAL INC

2015 OMNIBUS INCENTIVE PLAN




Vapor Hub International Inc. (the “Company”), a Nevada corporation, hereby
establishes and adopts the following 2015 Omnibus Incentive Plan (the “Plan”)
effective as of February 2, 2015.

1.

PURPOSE OF THE PLAN

The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees, directors,
consultants and/or advisors who are expected to contribute to the Company’s long
term success and to provide incentives which are linked directly to increases in
share value which will inure to the benefit of all stockholders of the Company.
  

2.

DEFINITIONS

2.1

“Administrator” shall mean the group that administers the Plan.  The Board shall
be the administer the Plan until such time as the Committee is duly formed, at
which time the Board shall cease to administer the Plan and the Committee shall
administer the Plan until the Board determines otherwise.  

2.2

“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Other Share-Based Award, Performance Award or any
other right, interest or option relating to Shares or other property (including
cash) granted pursuant to the provisions of the Plan.

2.3

“Award Agreement” shall mean any agreement, contract or other instrument or
document evidencing any Award hereunder, whether in writing or through an
electronic medium.

2.4

“Board” shall mean the board of directors of the Company.

2.5

“Code” shall mean the Internal Revenue Code of 1986, as amended.

2.6

“Committee” shall mean a committee of the Board designated by the Board to
administer the Plan, subject to the requirements of Section 4.2(c), as
applicable.

2.7

“Consultant” shall mean any consultant or advisor who is a natural person and
who provides services to the Company or any Subsidiary, so long as such person
(i) renders bona fide services that are not in connection with the offer and
sale of the Company’s securities in a capital-raising transaction, (ii) does not
directly or indirectly promote or maintain a market for the Company’s securities
and (iii) otherwise qualifies as a consultant under the applicable rules of the
SEC for registration of shares of stock on a Form S-8 registration statement.

2.8

“Covered Employee” shall mean an employee of the Company or its Subsidiaries who
is a “covered employee” within the meaning of Section 162(m) of the Code.











2.9

“Director” shall mean a member of the Board who is not an employee.

2.10

“Dividend Equivalents” shall have the meaning set forth in Section 12.5.

2.11

“Employee” shall mean any employee of the Company or any Subsidiary and any
prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Subsidiary.

2.12

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.13

“Fair Market Value” shall mean, with respect to Shares as of any date, (i) the
closing price of the Shares as reported on the principal U.S. national
securities exchange on which the Shares are listed and traded on such date, or,
if there is no closing price on that date, then on the last preceding date on
which such a closing price was reported; (ii) if the Shares are not listed on
any U.S. national securities exchange but are quoted in an inter-dealer
quotation system on a last sale basis, the final ask price of the Shares
reported on the inter-dealer quotation system for such date, or, if there is no
such sale on such date, then on the last preceding date on which a sale was
reported; or (iii) if the Shares are neither listed on a U.S. national
securities exchange nor quoted on an inter-dealer quotation system on a last
sale basis, the amount determined by the Administrator to be the fair market
value of the Shares as determined by the Administrator in its sole discretion.
The Fair Market Value of any property other than Shares shall mean the market
value of such property determined by such methods or procedures as shall be
established from time to time by the Administrator.

2.14

“Incentive Stock Option” shall mean an Option which when granted is intended to
qualify as an incentive stock option for purposes of Section 422 of the Code.

2.15

“Option” shall mean any right granted to a Participant under the Plan allowing
such Participant to purchase Shares at such price or prices and during such
period or periods as the Administrator shall determine.

2.16

“Other Share-Based Award” shall have the meaning set forth in Section 8.1.

2.17

“Participant” shall mean an Employee, Director or Consultant who is selected by
the Administrator to receive an Award under the Plan.

2.18

“Performance Award” shall mean any Award of Performance Cash, Performance Shares
or Performance Units granted pursuant to Article 9.

2.19

“Performance Cash” shall mean any cash incentives granted pursuant to Article 9
payable to the Participant upon the achievement of such performance goals as the
Administrator shall establish.

2.20

“Performance Period” shall mean the period established by the Administrator
during which any performance goals specified by the Administrator with respect
to a Performance Award are to be measured.





- 2 -










2.21

“Performance Share” shall mean any grant pursuant to Article 9 of a unit valued
by reference to a designated number of Shares, which value may be paid to the
Participant upon achievement of such performance goals as the Administrator
shall establish.

2.22

“Performance Unit” shall mean any grant pursuant to Article 9 of a unit valued
by reference to a designated amount of cash or property other than Shares, which
value may be paid to the Participant upon achievement of such performance goals
during the Performance Period as the Administrator shall establish.

2.23

“Permitted Assignee” shall have the meaning set forth in Section 12.3.

2.24

“Restricted Stock” shall mean any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Administrator, in its sole discretion, may impose, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Administrator may deem appropriate.

2.25

“Restricted Stock Award” shall have the meaning set forth in Section 7.1.

2.26

“Restricted Stock Unit” means an Award that is valued by reference to a Share,
which value may be paid to the Participant in Shares or cash as determined by
the Administrator in its sole discretion upon the satisfaction of vesting
restrictions as the Administrator may establish, which restrictions may lapse
separately or in combination at such time or times, in installments or
otherwise, as the Administrator may deem appropriate.

2.27

“Restricted Stock Unit Award” shall have the meaning set forth in Section 7.1.

2.28

“SEC” means the Securities and Exchange Commission.

2.29

“Shares” shall mean the shares of common stock of the Company, par value $0.001
per share.

2.30

“Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Article 6.

2.31

“Subsidiary” shall mean any entity (other than the Company) in an unbroken chain
of entities beginning with the Company if, at the relevant time each of the
entities other than the last entity in the unbroken chain owns equity and/or
interests possessing 50% or more of the total combined voting power of all
equity in one of the other corporations in the chain.

2.32

“Substitute Awards” shall mean Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, in each case by a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines.

2.33

“Vesting Period” shall mean the period of time specified by the Administrator
during which vesting restrictions for an Award are applicable.





- 3 -










3.

SHARES SUBJECT TO THE PLAN

3.1

Number of Shares.

(a)

  (a)  Subject to adjustment as provided in Section 12.2, a total of 20,400,000
Shares shall be reserved and available for issuance under the Plan (the “Maximum
Plan Shares”).  Any Shares that are subject to Awards shall be counted against
this limit as one (1) Share for every one (1) Share granted. The Company, during
the term of the Plan, shall at all times reserve and keep available a sufficient
number of Shares to satisfy the requirements of the Plan.

(b)

If any Shares subject to an Award are forfeited, an Award expires or an Award is
settled for cash (in whole or in part), then in each such case the Shares
subject to such Award shall, to the extent of such forfeiture, expiration or
cash settlement, again be available for Awards under the Plan on a one-for-one
basis.  In the event that any Award granted hereunder is exercised through the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company, then in each such case the Shares so tendered or withheld
shall again be available for Awards under the Plan on a one-for-one basis.  In
addition, in the event that withholding tax liabilities arising from any Award
are satisfied by the tendering of Shares (either actually or by attestation) or
by the withholding of Shares by the Company, then in each such case the Shares
so tendered or withheld shall again be available for Awards under the Plan on a
one-for-one basis.

(c)

Substitute Awards shall not reduce the Shares authorized for grant under the
Plan or the applicable limitations applicable to a Participant under Section
10.5, nor shall Shares subject to a Substitute Award again be available for
Awards under the Plan as provided in paragraph (b) above.  Additionally, in the
event that a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines has shares available under a pre-existing
plan approved by stockholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may be
used for Awards under the Plan and shall not reduce the Shares authorized for
grant under the Plan; provided that Awards using such available shares shall not
be made after the date awards or grants could have been made under the terms of
the pre-existing plan, absent the acquisition or combination, and shall only be
made to individuals who were not Employees or Directors prior to such
acquisition or combination.

3.2

Character of Shares.  Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued shares, treasury shares or shares purchased in
the open market or otherwise.

4.

ELIGIBILITY AND ADMINISTRATION

4.1

Eligibility.  Any Employee, Director or Consultant shall be eligible to be
selected as a Participant.





- 4 -










4.2

Administration. (a) The Plan shall be administered by the Administrator.  The
Administrator shall have full power and authority, subject to the provisions of
the Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Employees, Directors and Consultants to whom Awards may from time
to time be granted hereunder; (ii) determine the type or types of Awards to be
granted to each Participant hereunder; (iii) determine the number of Shares (or
dollar value) to be covered by each Award granted hereunder; (iv) determine the
terms and conditions, not inconsistent with the provisions of the Plan, of any
Award granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other property and other amounts payable with respect to an Award made
under the Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Administrator shall deem
desirable to carry it into effect; (x) establish such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; (xi) determine whether any Award, other than an Option or Stock
Appreciation Right, will have Dividend Equivalents; and (xii) make any other
determination and take any other action that the Administrator deems necessary
or desirable for the administration of the Plan.

(a)

Decisions of the Administrator shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, and any Subsidiary.
 A majority of the members of the Administrator may determine its actions,
including fixing the time and place of its meetings.

(b)

The Board may, in its sole and absolute discretion, from time to time, delegate
any or all of its duties and authority with respect to the Plan to the Committee
whose members are to be appointed by and to serve at the pleasure of the Board.
 Subject to the limitations prescribed by the Plan, the Company’s Bylaws and the
Board, the Committee may establish and follow such rules and regulations for the
conduct of its business as it may determine to be advisable.  The Committee
shall consist of no fewer than two Directors, each of whom is (i) a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act,
(ii) an “outside director” within the meaning of Section 162(m) of the Code, and
(iii) an “independent director” for purpose of the rules of the principal U.S.
national securities exchange on which the Shares are traded, to the extent
required by such rules.

(c)

To the extent not inconsistent with applicable law, including Section 162(m) of
the Code with respect to Awards intended to comply with the performance-based
compensation exception under Section 162(m), or the rules and regulations of the
principal U.S. national securities exchange on which the Shares are traded, the
Administrator may (i) delegate to a committee of one or more directors of the
Company any of the authority of the Administrator under the Plan, including the
right to grant, cancel or suspend Awards and (ii) to the extent permitted by
law, authorize one or more executive officers to do one or more of the following
with respect to Employees who are not directors or executive officers of the
Company:





- 5 -










(A) designate Employees (including officers) to be recipients of Awards, (B)
determine the number of Shares subject to such Awards to be received by such
Employees and (C) cancel or suspend Awards to such Employees; provided that (x)
any resolution of the Administrator authorizing such officer(s) must specify the
total number of Shares subject to Awards that such officer(s) may so award and
(y) the Administrator may not authorize any officer to designate himself or
herself as the recipient of an Award.

5.

OPTIONS

5.1

Grant of Options.  Options may be granted hereunder to Participants either alone
or in addition to other Awards granted under the Plan.  Any Option shall be
subject to the terms and conditions of this Article and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Administrator shall deem desirable.

5.2

Award Agreements.  All Options shall be evidenced by an Award Agreement in such
form and containing such terms and conditions as the Administrator shall
determine which are not inconsistent with the provisions of the Plan.  The terms
and conditions of Options need not be the same with respect to each Participant.
 Granting an Option pursuant to the Plan shall impose no obligation on the
recipient to exercise such Option.  Any Participant who is granted an Option
pursuant to this Article may hold more than one Option granted pursuant to the
Plan at the same time.

5.3

Option Price.  Other than in connection with Substitute Awards, the option price
per Share purchasable under any Option granted pursuant to this Article shall
not be less than 100% of the Fair Market Value of one Share on the date of grant
of such Option; provided, however, that in the case of an Incentive Stock Option
granted to a Participant who, at the time of the grant, owns stock representing
more than 10% of the voting power of all classes of stock of the Company or any
Subsidiary, the option price per share shall be no less than 110% of the Fair
Market Value of one Share on the date of grant.  Other than pursuant to Section
12.2, the Administrator shall not without the approval of the Company’s
stockholders (a) lower the option price per Share of an Option after it is
granted, (b) cancel an Option in exchange for cash or another Award (other than
in connection with a Change in Control as defined in Section 11.3), or (c) take
any other action with respect to an Option that would be treated as a repricing
under the rules and regulations of the principal U.S. national securities
exchange on which the Shares are traded.

5.4

Option Term.  The term of each Option shall be fixed by the Administrator in its
sole discretion; provided that no Option shall be exercisable after the
expiration of ten (10) years from the date the Option is granted, except in the
event of death or disability; provided, however, that the term of the Option
shall not exceed five (5) years from the date the Option is granted in the case
of an Incentive Stock Option granted to a Participant who, at the time of the
grant, owns stock representing more than 10% of the voting power of all classes
of stock of the Company or any Subsidiary.  Notwithstanding the foregoing, in
the event that on the last business day of the term of an Option (i) the
exercise of the Option, other than an Incentive Stock Option, is prohibited by
applicable law or (ii) Shares may not be purchased or sold by certain employees
or directors of the Company due to the “black-out period” of a Company policy or
a “lock-up” agreement undertaken in connection with an issuance of securities by
the Company, the term





- 6 -










shall be extended for a period of thirty (30) days following the end of the
legal prohibition, black-out period or lock-up agreement.

5.5

Exercise of Options.

(a)

  (a) Vested Options granted under the Plan shall be exercised by the
Participant (or by a Permitted Assignee thereof or the Participant’s executors,
administrators, guardian or legal representative, as may be provided in an Award
Agreement) as to all or part of the Shares covered thereby, by giving notice of
exercise to the Company or its designated agent, specifying the number of Shares
to be purchased.  The notice of exercise shall be in such form, made in such
manner, and shall comply with such other requirements consistent with the
provisions of the Plan as the Administrator may prescribe from time to time.

(b)

Unless otherwise provided in an Award Agreement, full payment of such purchase
price shall be made at the time of exercise and shall be made (i) in cash or
cash equivalents (including certified check or bank check or wire transfer of
immediately available funds), (ii) by tendering previously acquired Shares
(either actually or by attestation) valued at their then Fair Market Value,
(iii) with the consent of the Administrator, by delivery of other consideration
having a Fair Market Value on the exercise date equal to the total purchase
price, (iv) with the consent of the Administrator, by withholding Shares
otherwise issuable in connection with the exercise of the Option, (v) through
any other method specified in an Award Agreement (including same-day sales
through a broker), or (vi) any combination of any of the foregoing.  The notice
of exercise, accompanied by such payment, shall be delivered to the Company at
its principal business office or such other office as the Administrator may from
time to time direct, and shall be in such form, containing such further
provisions consistent with the provisions of the Plan, as the Administrator may
from time to time prescribe.  In no event may any Option granted hereunder be
exercised for a fraction of a Share.

(c)

Notwithstanding the foregoing, an Award Agreement may provide that if on the
last day of the term of an Option the Fair Market Value of one Share exceeds the
option price per Share, the Participant has not exercised the Option (or a
tandem Stock Appreciation Right, if applicable) and the Option has not expired,
the Option shall be deemed to have been exercised by the Participant on such day
with payment made by withholding Shares otherwise issuable in connection with
the exercise of the Option.  In such event, the Company shall deliver to the
Participant the number of Shares for which the Option was deemed exercised, less
the number of Shares required to be withheld for the payment of the total
purchase price and required withholding taxes; provided, however, any fractional
Share shall be settled in cash.

5.6

Form of Settlement.  In its sole discretion, the Administrator may provide that
the Shares to be issued upon an Option’s exercise shall be in the form of
Restricted Stock or other similar securities.

5.7

Incentive Stock Options.  The Administrator may grant Incentive Stock Options to
any Employee subject to the requirements of Section 422 of the Code.  Solely for
purposes of determining whether Shares are available for the grant of Incentive
Stock Options under the Plan, the maximum aggregate number of Shares that may be
issued pursuant to Incentive Stock Options granted under the Plan shall be the
Maximum Plan Shares, subject to adjustment as provided in Section 12.2.





- 7 -










6.

STOCK APPRECIATION RIGHTS

6.1

Grant and Exercise.  The Administrator may grant Stock Appreciation Rights (a)
in tandem with all or part of any Option granted under the Plan or at any
subsequent time during the term of such Option, (b) in tandem with all or part
of any Award (other than an Option) granted under the Plan or at any subsequent
time during the term of such Award, or (c) without regard to any Option or other
Award in each case upon such terms and conditions as the Administrator may
establish in its sole discretion.

6.2

Terms and Conditions.  Stock Appreciation Rights shall be subject to such terms
and conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Administrator, including the following:

(a)

Upon the exercise of a Stock Appreciation Right, the holder shall have the right
to receive the excess of (i) the Fair Market Value of one Share on the date of
exercise (or such amount less than such Fair Market Value as the Administrator
shall so determine at any time during a specified period before the date of
exercise) over (ii) the grant price of the Stock Appreciation Right.

(b)

The Administrator shall determine in its sole discretion whether payment on
exercise of a Stock Appreciation Right shall be made in cash, in whole Shares or
other property, or any combination thereof.

(c)

The terms and conditions of Stock Appreciation Rights need not be the same with
respect to each recipient.

(d)

The Administrator may impose such other terms and conditions on the exercise of
any Stock Appreciation Right as it shall deem appropriate.  A Stock Appreciation
Right shall (i) have a grant price per Share of not less than the Fair Market
Value of one Share on the date of grant or, if applicable, on the date of grant
of an Option with respect to a Stock Appreciation Right granted in exchange for
or in tandem with, but subsequent to, the Option (subject to the requirements of
Section 409A of the Code) except in the case of Substitute Awards or in
connection with an adjustment provided in Section 12.2, and (ii) have a term not
greater than ten (10) years, except in the event of death or disability.
 Notwithstanding clause (ii) of the preceding sentence, in the event that on the
last business day of the term of a Stock Appreciation Right (x) the exercise of
the Stock Appreciation Right is prohibited by applicable law or (y) Shares may
not be purchased or sold by certain employees or directors of the Company due to
the “black-out period” of a Company policy or a “lock-up” agreement undertaken
in connection with an issuance of securities by the Company, the term shall be
extended for a period of thirty (30) days following the end of the legal
prohibition, black-out period or lock-up agreement.

(e)

An Award Agreement may provide that if on the last day of the term of a Stock
Appreciation Right the Fair Market Value of one Share exceeds the grant price
per Share of the Stock Appreciation Right, the Participant has not exercised the
Stock Appreciation Right or the tandem Option (if applicable), and the Stock
Appreciation Right has not expired, the Stock Appreciation Right shall be deemed
to have been exercised by the Participant on such day.  In





- 8 -










such event, the Company shall make payment to the Participant in accordance with
this Section, reduced by the number of Shares (or cash) required for withholding
taxes; provided, however, any fractional Share shall be settled in cash.

(f)

Without the approval of the Company’s stockholders, other than pursuant to
Section 12.2, the Administrator shall not (i) reduce the grant price of any
Stock Appreciation Right after the date of grant, (ii) cancel any Stock
Appreciation Right in exchange for cash or another Award (other than in
connection with a Change in Control as defined in Section 11.3), or (iii) take
any other action with respect to a Stock Appreciation Right that would be
treated as a repricing under the rules and regulations of the principal U.S.
national securities exchange on which the Shares are traded.

7.

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

7.1

Grants.  Awards of Restricted Stock and of Restricted Stock Units may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit Award”
respectively), and such Restricted Stock Awards and Restricted Stock Unit Awards
shall also be available as a form of payment of Performance Awards and other
earned cash-based incentive compensation.  The Administrator has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Subsidiary as a condition precedent to the grant
of Restricted Stock or Restricted Stock Units, subject to such minimum
consideration as may be required by applicable law.

7.2

Award Agreements.  The terms of any Restricted Stock Award or Restricted Stock
Unit Award granted under the Plan shall be set forth in an Award Agreement which
shall contain provisions determined by the Administrator and not inconsistent
with the Plan.  The terms of Restricted Stock Awards and Restricted Stock Unit
Awards need not be the same with respect to each Participant.

7.3

Rights of Holders of Restricted Stock and Restricted Stock Units.  Unless
otherwise provided in the Award Agreement, beginning on the date of grant of the
Restricted Stock Award and subject to execution of the Award Agreement, the
Participant shall become a stockholder of the Company with respect to all Shares
subject to the Award Agreement and shall have all of the rights of a
stockholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares.  A Participant who holds a
Restricted Stock Unit Award shall only have those rights specifically provided
for in the Award Agreement; provided, however, in no event shall the Participant
have voting rights with respect to such Award.  Except as otherwise provided in
an Award Agreement, any Shares or any other property distributed as a dividend
or otherwise with respect to any Restricted Stock Award or Restricted Stock Unit
Award as to which the restrictions have not yet lapsed shall be subject to the
same restrictions as such Restricted Stock Award or Restricted Stock Unit Award.
 Notwithstanding the provisions of this Section, cash dividends, stock and any
other property (other than cash) distributed as a dividend or otherwise with
respect to any Restricted Stock Award or Restricted Stock Unit Award that vests
based on achievement of performance goals shall either (i) not be paid or
credited or (ii) be accumulated, shall be subject to restrictions and risk of
forfeiture to the same extent as the Restricted Stock or Restricted Stock Units
with respect to which such cash,





- 9 -










stock or other property has been distributed and shall be paid at the time such
restrictions and risk of forfeiture lapse.

7.4

Issuance of Shares.  Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Administrator may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company.  Such book entry
registration, certificate or certificates shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the restrictions
applicable to such Restricted Stock.

8.

OTHER SHARE-BASED AWARDS

8.1

Grants.  Other Awards of Shares and other Awards that are valued in whole or in
part by reference to, or are otherwise based on, Shares or other property
(“Other Share-Based Awards”), including deferred stock units, may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan.  Other Share-Based Awards shall also be available as a form of
payment of other Awards granted under the Plan and other earned cash-based
compensation.

8.2

Award Agreements.  The terms of Other Share-Based Awards granted under the Plan
shall be set forth in an Award Agreement which shall contain provisions
determined by the Administrator and not inconsistent with the Plan.  The terms
of such Awards need not be the same with respect to each Participant.
 Notwithstanding the provisions of this Section, Dividend Equivalents with
respect to the Shares covered by an Other Share-Based Award that vests based on
achievement of performance goals shall be subject to restrictions and risk of
forfeiture to the same extent as the Shares covered by an Other Share-Based
Award with respect to which such cash, stock or other property has been
distributed.

8.3

Payment.  Except as may be provided in an Award Agreement, Other Share-Based
Awards may be paid in cash, Shares, other property, or any combination thereof,
in the sole discretion of the Administrator.  Other Share-Based Awards may be
paid in a lump sum or in installments or, in accordance with procedures
established by the Administrator, on a deferred basis subject to the
requirements of Section 409A of the Code.

8.4

Deferral of Director Fees.  Directors shall, if determined by the Administrator,
receive Other Share-Based Awards in the form of deferred stock units in lieu of
all or a portion of their annual retainer.  In addition Directors may elect to
receive Other Share-Based Awards in the form of deferred stock units in lieu of
all or a portion of their annual and committee retainers and annual meeting
fees, provided that such election is made in accordance with the requirements of
Section 409A of the Code.  The Administrator shall, in its absolute discretion,
establish such rules and procedures as it deems appropriate for such elections
and for payment in deferred stock units.

9.

PERFORMANCE AWARDS

9.1

Grants.  Performance Awards in the form of Performance Cash, Performance Shares
or Performance Units, as determined by the Administrator in its sole discretion,
may be granted hereunder to Participants, for no consideration or for such
minimum consideration as





- 10 -










may be required by applicable law, either alone or in addition to other Awards
granted under the Plan. The performance goals to be achieved for each
Performance Period shall be conclusively determined by the Administrator and may
be based upon the criteria set forth in Section 10.2 or such other criteria as
determined by the Administrator in its discretion.

9.2

Award Agreements.  The terms of any Performance Award granted under the Plan
shall be set forth in an Award Agreement (or, if applicable, in a resolution
duly adopted by the Administrator) which shall contain provisions determined by
the Administrator and not inconsistent with the Plan, including whether such
Awards shall have Dividend Equivalents. The terms of Performance Awards need not
be the same with respect to each Participant.

9.3

Terms and Conditions.  The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Administrator upon the grant of each Performance Award.  The amount of
the Award to be distributed shall be conclusively determined by the
Administrator.

9.4

Payment.  Except as provided in Article 11, as provided by the Administrator or
as may be provided in an Award Agreement, Performance Awards will be distributed
only after the end of the relevant Performance Period.  Performance Awards may
be paid in cash, Shares, other property, or any combination thereof, in the sole
discretion of the Administrator.  Performance Awards may be paid in a lump sum
or in installments following the close of the Performance Period or, in
accordance with procedures established by the Administrator, on a deferred basis
subject to the requirements of Section 409A of the Code.

10.

CODE SECTION 162(m) PROVISIONS

10.1

Covered Employees.  Notwithstanding any other provision of the Plan, if the
Administrator determines at the time a Restricted Stock Award, a Restricted
Stock Unit Award, a Performance Award or an Other Share-Based Award is granted
to a Participant who is, or is likely to be, as of the end of the tax year in
which the Company would claim a tax deduction in connection with such Award, a
Covered Employee, then the Administrator may provide that this Article 10 is
applicable to such Award.

10.2

Performance Criteria.  If the Administrator determines that a Restricted Stock
Award, a Restricted Stock Unit, a Performance Award or an Other Share-Based
Award is intended to be subject to this Article 10, the lapsing of restrictions
thereon and the distribution of cash, Shares or other property pursuant thereto,
as applicable, shall be subject to the achievement of one or more objective
performance goals established by the Administrator, which shall be based on the
attainment of specified levels of one or any combination of the following: net
sales; revenue; revenue growth or product revenue growth; operating income
(before or after taxes); pre- or after-tax income or loss (before or after
allocation of corporate overhead and bonus); earnings or loss per share; net
income or loss (before or after taxes); return on equity; total stockholder
return; return on assets or net assets; appreciation in and/or maintenance of
the price of the Shares or any other publicly-traded securities of the Company;
market share; gross profits; earnings or losses (including earnings or losses
before taxes, before interest and taxes, or before interest, taxes, depreciation
and amortization); economic value-added models or equivalent metrics;
comparisons with various stock market indices; reductions in costs; cash flow or
cash





- 11 -










flow per share (before or after dividends); return on capital (including return
on total capital or return on invested capital); cash flow return on investment;
improvement in or attainment of expense levels or working capital levels,
including cash, inventory and accounts receivable; operating margin; gross
margin; year-end cash; cash margin; debt reduction; stockholders equity;
operating efficiencies; market share; customer satisfaction; customer growth;
employee satisfaction; regulatory achievements (including submitting or filing
applications or other documents with regulatory authorities or receiving
approval of any such applications or other documents and passing pre-approval
inspections (whether of the Company or the Company’s third-party manufacturer)
and validation of manufacturing processes (whether the Company’s or the
Company’s third-party manufacturer’s)); strategic partnerships or transactions
(including in-licensing and out-licensing of intellectual property);
establishing relationships with commercial entities with respect to the
marketing, distribution and sale of the Company’s products (including with group
purchasing organizations, distributors and other vendors); supply chain
achievements (including establishing relationships with manufacturers or
suppliers of component materials and manufacturers of the Company’s products);
co-development, co-marketing, profit sharing, joint venture or other similar
arrangements; financial ratios, including those measuring liquidity, activity,
profitability or leverage; cost of capital or assets under management; financing
and other capital raising transactions (including sales of the Company’s equity
or debt securities, factoring transactions, sales or licenses of the Company’s
assets, including its intellectual property, whether in a particular
jurisdiction or territory or globally, or through partnering transactions);
implementation, completion or attainment of measurable objectives with respect
to research, development, manufacturing, commercialization, products or
projects, production volume levels, acquisitions and divestitures; and
recruiting and maintaining personnel.  Such performance goals also may be based
solely by reference to the Company’s performance or the performance of a
Subsidiary, division, business segment or business unit of the Company, or based
upon the relative performance of other companies or upon comparisons of any of
the indicators of performance relative to other companies.  The Administrator
may also exclude charges related to an event or occurrence which the
Administrator determines should appropriately be excluded, including (a)
restructurings, discontinued operations, extraordinary items, and other unusual
or non-recurring charges, (b) an event either not directly related to the
operations of the Company or not within the reasonable control of the Company’s
management, or (c) the cumulative effects of tax or accounting changes in
accordance with U.S. generally accepted accounting principles.  Such performance
goals shall be set by the Administrator within the time period prescribed by,
and shall otherwise comply with the requirements of, Section 162(m) of the Code,
and the regulations thereunder.

10.3

Adjustments.  Notwithstanding any provision of the Plan (other than Article 11),
with respect to any Restricted Stock Award, Restricted Stock Unit Award,
Performance Award or Other Share-Based Award that is subject to this Section 10,
the Administrator may adjust downwards, but not upwards, the amount payable
pursuant to such Award, and the Administrator may not waive the achievement of
the applicable performance goals except in the case of the death or disability
of the Participant or as otherwise determined by the Administrator in special
circumstances.

10.4

Restrictions.  The Administrator shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure





- 12 -










that such Awards satisfy all requirements for “performance-based compensation”
within the meaning of Section 162(m) of the Code.

10.5

Limitations on Grants to Individual Participants.  Subject to adjustment as
provided in Section 12.2, no Participant may (i) be granted Options or Stock
Appreciation Rights during any 12-month period with respect to more than 35% of
the Maximum Plan Shares and (ii) earn more than 35% of the Maximum Plan Shares
for each twelve (12) months in the vesting period or Performance Period with
respect to Restricted Stock Awards, Restricted Stock Unit Awards, Performance
Awards and/or Other Share-Based Awards that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
Shares.  In addition to the foregoing, the maximum dollar value that may be
earned by any Participant for each twelve (12) months in a Performance Period
with respect to Performance Awards that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
cash is $2,000,000.  If an Award is cancelled, the cancelled Award shall
continue to be counted toward the applicable limitation in this Section).

11.

CHANGE IN CONTROL PROVISIONS

11.1

Impact on Certain Awards.  Award Agreements may provide that in the event of a
Change in Control of the Company (as defined in Section 11.3): (i) Options and
Stock Appreciation Rights outstanding as of the date of the Change in Control
shall be cancelled and terminated without payment if the Fair Market Value of
one Share as of the date of the Change in Control is less than the per Share
Option exercise price or Stock Appreciation Right grant price, and (ii) all
Performance Awards shall be (x) considered to be earned and payable based on
achievement of performance goals or based on target performance (either in full
or pro rata based on the portion of Performance Period completed as of the date
of the Change in Control), and any limitations or other restrictions shall lapse
and such Performance Awards shall be immediately settled or distributed or (y)
converted into Restricted Stock Awards or Restricted Stock Unit Awards based on
achievement of performance goals or based on target performance (either in full
or pro rata based on the portion of Performance Period completed as of the date
of the Change in Control) that are subject to Section 11.2.

11.2

Assumption or Substitution of Certain Awards.

(a)

  (a)  Unless otherwise provided in an Award Agreement, in the event of a Change
in Control of the Company in which the successor company assumes or substitutes
for an Option, Stock Appreciation Right, Restricted Stock Award, Restricted
Stock Unit Award or Other Share-Based Award (or in which the Company is the
ultimate parent corporation and continues the Award), if a Participant’s
employment with such successor company (or the Company) or a subsidiary thereof
terminates within 12 months following such Change in Control (or such other
period set forth in the Award Agreement, including prior thereto if applicable)
and under the circumstances specified in the Award Agreement: (i) Options and
Stock Appreciation Rights outstanding as of the date of such termination of
employment will immediately vest, become fully exercisable, and may thereafter
be exercised for 12 months (or the period of time set forth in the Award
Agreement), (ii) the restrictions, limitations and other conditions applicable
to Restricted Stock and Restricted Stock Units outstanding as of the date of
such termination of employment shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, limitations and
other conditions applicable to





- 13 -










any Other Share-Based Awards or any other Awards shall lapse, and such Other
Share-Based Awards or such other Awards shall become free of all restrictions,
limitations and conditions and become fully vested and transferable to the full
extent of the original grant.  For the purposes of this Section 11.2, an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award shall be considered assumed or substituted for if
following the Change in Control the Award confers the right to purchase or
receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change in Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the
transaction constituting a Change in Control is not solely common stock of the
successor company, the Administrator may, with the consent of the successor
company, provide that the consideration to be received upon the exercise or
vesting of an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award, for each Share subject
thereto, will be solely common stock of the successor company substantially
equal in fair market value to the per Share consideration received by holders of
Shares in the transaction constituting a Change in Control.  The determination
of such substantial equality of value of consideration shall be made by the
Administrator in its sole discretion and its determination shall be conclusive
and binding.

(b)

Unless otherwise provided in an Award Agreement, in the event of a Change in
Control of the Company to the extent the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award (or in which the Company
is the ultimate parent corporation and does not continue the Award), then
immediately prior to the Change in Control: (i) those Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control that are
not assumed or substituted for (or continued) shall immediately vest and become
fully exercisable, (ii) restrictions, limitations and other conditions
applicable to Restricted Stock and Restricted Stock Units that are not assumed
or substituted for (or continued) shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, other
limitations and other conditions applicable to any Other Share-Based Awards or
any other Awards that are not assumed or substituted for (or continued) shall
lapse, and such Other Share-Based Awards or such other Awards shall become free
of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.

(c)

The Administrator, in its discretion, may determine that, upon the occurrence of
a Change in Control of the Company, each Option and Stock Appreciation Right
outstanding shall terminate within a specified number of days after notice to
the Participant, and/or that each Participant shall receive, with respect to
each Share subject to such Option or Stock Appreciation Right, an amount equal
to the excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change in Control over the exercise price per Share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Administrator,
in its discretion, shall determine.





- 14 -










11.3

Change in Control.  For purposes of the Plan, unless otherwise provided in an
Award Agreement, Change in Control means the occurrence of any one of the
following events:

(a)

During any 12-month period, individuals who, as of the beginning of such period,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the beginning of such period whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;

(b)

Any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions:  (i) by
the Company or any Subsidiary, (ii) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (iii) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (c), or (v) by any person of Voting Securities from the Company, if a
majority of the Incumbent Board approves in advance the acquisition of
beneficial ownership of 50% or more of Company Voting Securities by such person;

(c)

The consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination:  (i) more
than 50% of the total voting power of (A) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (B) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (ii) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (iii) at least a majority of the members of





- 15 -










the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) above shall be deemed to be a “Non-Qualifying
Transaction”); or

(d)

The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

12.

GENERALLY APPLICABLE PROVISIONS

12.1

Amendment and Termination of the Plan.  The Board may, from time to time, alter,
amend, suspend or terminate the Plan as it shall deem advisable, subject to any
requirement for stockholder approval imposed by applicable law, including the
rules and regulations of the principal U.S. national securities exchange on
which the Shares are traded; provided that the Board may not amend the Plan in
any manner that would result in noncompliance with Rule 16b-3 under the Exchange
Act; and further provided that the Board may not, without the approval of the
Company’s stockholders, amend the Plan to (a) increase the number of Shares that
may be the subject of Awards under the Plan (except for adjustments pursuant to
Section 12.2), (b) expand the types of awards available under the Plan, (c)
materially expand the class of persons eligible to participate in the Plan, (d)
amend Section 5.3 or Section 6.2(f) to eliminate the requirements relating to
minimum exercise price, minimum grant price and stockholder approval, (e)
increase the maximum permissible term of any Option specified by Section 5.4 or
the maximum permissible term of a Stock Appreciation Right specified by Section
6.2(d), or (f) increase any of the limitations in Section 10.5.  The Board may
not (except pursuant to Section 12.2 or in connection with a Change in Control),
without the approval of the Company’s stockholders, cancel an Option or Stock
Appreciation Right in exchange for cash or take any action with respect to an
Option or Stock Appreciation Right that would be treated as a repricing under
the rules and regulations of the principal U.S. national securities exchange on
which the Shares are traded, including a reduction of the exercise price of an
Option or the grant price of a Stock Appreciation Right or the exchange of an
Option or Stock Appreciation Right for another Award.  In addition, no
amendments to, or termination of, the Plan shall impair the rights of a
Participant in any material respect under any Award previously granted without
such Participant’s consent.

12.2

Adjustments.  In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a





- 16 -










regular cash dividend), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Shares or the
value thereof, such adjustments and other substitutions shall be made to the
Plan and to Awards as the Administrator deems equitable or appropriate taking
into consideration the accounting and tax consequences, including such
adjustments in the aggregate number, class and kind of securities that may be
delivered under the Plan, the limitations in Section 10.5 (other than to Awards
denominated in cash), the maximum number of Shares that may be issued pursuant
to Incentive Stock Options and, in the aggregate or to any Participant, in the
number, class, kind and option or exercise price of securities subject to
outstanding Awards granted under the Plan (including, if the Administrator deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company) as the Administrator
may determine to be appropriate; provided, however, that the number of Shares
subject to any Award shall always be a whole number.

12.3

Transferability of Awards.  Except as provided below, no Award and no Shares
that have not been issued or as to which any applicable restriction, performance
or deferral period has not lapsed, may be sold, assigned, transferred, pledged
or otherwise encumbered, other than by will or the laws of descent and
distribution, and such Award may be exercised during the life of the Participant
only by the Participant or the Participant’s guardian or legal representative.
 To the extent and under such terms and conditions as determined by the
Administrator in its sole discretion, a Participant may assign or transfer an
Award without consideration (each transferee thereof, a “Permitted Assignee”)
(i) to the Participant’s spouse, children or grandchildren (including any
adopted and step children or grandchildren), parents, grandparents or siblings,
(ii) to a trust for the benefit of one or more of the Participant or the persons
referred to in clause (i), or (iii) to a partnership, limited liability company
or corporation in which the Participant or the persons referred to in clause (i)
are the only partners, members or shareholders; provided that such Permitted
Assignee shall be bound by and subject to all of the terms and conditions of the
Plan and the Award Agreement relating to the transferred Award and shall execute
an agreement satisfactory to the Company evidencing such obligations; and
provided further that such Participant shall remain bound by the terms and
conditions of the Plan.  The Company shall cooperate with any Permitted Assignee
and the Company’s transfer agent in effectuating any transfer permitted under
this Section.

12.4

Termination of Employment or Services.  The Administrator shall determine and
set forth in each Award Agreement whether any Awards granted in such Award
Agreement will continue to be exercisable, continue to vest or be earned and the
terms of such exercise, vesting or earning, on and after the date that a
Participant ceases to be employed by or to provide services to the Company or
any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise.  The date of termination of a Participant’s employment or services
will be determined by the Administrator, which determination will be final.

12.5

Deferral; Dividend Equivalents.  The Administrator shall be authorized to
establish procedures pursuant to which the payment of any Award may be deferred.
 Subject to the provisions of the Plan and any Award Agreement, the recipient of
an Award other than an Option or Stock Appreciation Right may, if so determined
by the Administrator, be entitled to receive, currently or on a deferred basis,
amounts equivalent to cash, stock or other property dividends on Shares
(“Dividend Equivalents”) with respect to the number of Shares covered by





- 17 -










the Award, as determined by the Administrator, in its sole discretion.  The
Administrator may provide that the Dividend Equivalents (if any) shall be deemed
to have been reinvested in additional Shares or otherwise reinvested and may
provide that the Dividend Equivalents are subject to the same vesting or
performance conditions as the underlying Award.  Notwithstanding the foregoing,
Dividend Equivalents credited in connection with an Award that vests based on
the achievement of performance goals shall be subject to restrictions and risk
of forfeiture to the same extent as the Award with respect to which such
Dividend Equivalents have been credited.

13.

MISCELLANEOUS

13.1

Award Agreements.  Each Award Agreement shall either be (a) in writing in a form
approved by the Administrator and executed by the Company by an officer duly
authorized to act on its behalf, or (b) an electronic notice in a form approved
by the Administrator and recorded by the Company (or its designee) in an
electronic recordkeeping system used for the purpose of tracking one or more
types of Awards as the Administrator may provide; in each case and if required
by the Administrator, the Award Agreement shall be executed or otherwise
electronically accepted by the recipient of the Award in such form and manner as
the Administrator may require.  The Administrator may authorize any officer of
the Company to execute any or all Award Agreements on behalf of the Company.
 The Award Agreement shall set forth the material terms and conditions of the
Award as established by the Administrator consistent with the provisions of the
Plan.

13.2

Tax Withholding.  The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) net of any applicable federal, state and local taxes required to be
paid or withheld as a result of (a) the grant of any Award, (b) the exercise of
an Option or Stock Appreciation Right, (c) the delivery of Shares or cash, (d)
the lapse of any restrictions in connection with any Award or (e) any other
event occurring pursuant to the Plan.  The Company or any Subsidiary shall have
the right to withhold from wages or other amounts otherwise payable to a
Participant (or Permitted Assignee) such withholding taxes as may be required by
law, or to otherwise require the Participant (or Permitted Assignee) to pay such
withholding taxes.  If the Participant (or Permitted Assignee) shall fail to
make such tax payments as are required, the Company or its Subsidiaries shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant (or Permitted Assignee) or
to take such other action as may be necessary to satisfy such withholding
obligations.  The Administrator shall be authorized to establish procedures for
election by Participants (or Permitted Assignee) to satisfy such obligation for
the payment of such taxes by tendering previously acquired Shares (either
actually or by attestation, valued at their then Fair Market Value), or by
directing the Company to retain Shares (up to the minimum required tax
withholding rate for the Participant (or Permitted Assignee) or such other rate
that will not cause an adverse accounting consequence or cost) otherwise
deliverable in connection with the Award.

13.3

Right of Discharge Reserved; Claims to Awards.  Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee, Director or
Consultant the right to continue in the employment or service of the Company or
any Subsidiary or affect any right that the Company or any Subsidiary may have
to terminate the employment or service of (or to





- 18 -










demote or to exclude from future Awards under the Plan) any such Employee,
Director or Consultant at any time for any reason.  The Company shall not be
liable for the loss of existing or potential profit from an Award granted in the
event of termination of an employment or other relationship.  No Employee,
Director or Consultant shall have any claim to be granted any Award under the
Plan, and there is no obligation for uniformity of treatment of Employees,
Directors or Consultants under the Plan.

13.4

Substitute Awards.  Notwithstanding any other provision of the Plan, the terms
of Substitute Awards may vary from the terms set forth in the Plan to the extent
the Administrator deems appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.

13.5

Cancellation of Award; Forfeiture of Gain.  Notwithstanding anything to the
contrary contained herein, an Award Agreement may provide that:

(a)

In the event of a restatement of the Company’s financial statements, the
Administrator shall have the right to review any Award, the amount, payment or
vesting of which was based on an entry in the financial statements that are the
subject of the restatement.  If the Administrator determines, based on the
results of the restatement, that a lesser amount or portion of an Award should
have been paid or vested, it may (i) cancel all or any portion of any
outstanding Awards and (ii) require the Participant or other person to whom any
payment has been made or shares or other property have been transferred in
connection with the Award to forfeit and pay over to the Company, on demand, all
or any portion of the gain (whether or not taxable) realized upon the exercise
of any Option or Stock Appreciation Right and the value realized (whether or not
taxable) on the vesting or payment of any other Award during the period
beginning  twelve months preceding the date of the restatement and ending with
the date of cancellation of any outstanding Awards.

(b)

If the Participant, without the consent of the Company, while employed by or
providing services to the Company or any Subsidiary or after termination of such
employment or service, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement or otherwise engages in activity that is in
conflict with or adverse to the interest of the Company or any Subsidiary, as
determined by the Administrator in its sole discretion, then (i) any
outstanding, vested or unvested, earned or unearned portion of the Award may, at
the Administrator’s discretion, be canceled and (ii)  the Administrator, in its
discretion, may require the Participant or other person to whom any payment has
been made or Shares or other property have been transferred in connection with
the Award to forfeit and pay over to the Company, on demand, all or any portion
of the gain (whether or not taxable) realized upon the exercise of any Option or
Stock Appreciation Right and the value realized (whether or not taxable) on the
vesting or payment of any other Award during the time period specified in the
Award Agreement.

13.6

Stop Transfer Orders.  All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Administrator may deem advisable under the rules,
regulations and other requirements of the SEC, any U.S. national securities
exchange upon which the Shares are then listed, and any





- 19 -










applicable federal or state securities law, and the Administrator may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

13.7

Nature of Payments.  All Awards made pursuant to the Plan are in consideration
of services performed or to be performed for the Company or any Subsidiary,
division or business unit of the Company.  Any income or gain realized pursuant
to Awards under the Plan constitutes a special incentive payment to the
Participant and shall not be taken into account, to the extent permissible under
applicable law, as compensation for purposes of any of the employee benefit
plans of the Company or any Subsidiary except as may be determined by the
Administrator or by the Board or board of directors of the applicable
Subsidiary.

13.8

Other Plans.  Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

13.9

Severability.  The provisions of the Plan shall be deemed severable.  If any
provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction or by
reason of change in a law or regulation, such provision shall (a) be deemed
limited to the extent that such court of competent jurisdiction deems it lawful,
valid and/or enforceable and as so limited shall remain in full force and
effect, and (b) not affect any other provision of the Plan or part thereof, each
of which shall remain in full force and effect.  If the making of any payment or
the provision of any other benefit required under the Plan shall be held
unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction, such unlawfulness, invalidity or unenforceability shall not
prevent any other payment or benefit from being made or provided under the Plan,
and if the making of any payment in full or the provision of any other benefit
required under the Plan in full would be unlawful or otherwise invalid or
unenforceable, then such unlawfulness, invalidity or unenforceability shall not
prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.

13.10

Construction.  As used in the Plan, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

13.11

Unfunded Status of the Plan.  The Plan is intended to constitute an “unfunded”
plan for incentive compensation.  With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.  In its sole discretion, the Administrator may authorize the creation
of trusts or other arrangements to meet the obligations created under the Plan
to deliver the Shares or payments in lieu of or with respect to Awards
hereunder; provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.





- 20 -










13.12

Governing Law.  The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Nevada, without
reference to principles of conflict of laws, and construed accordingly.

13.13

Effective Date of Plan; Termination of Plan.  The Plan shall be effective on the
date of the approval of the Plan by the holders of the shares entitled to vote
thereon, which approval must be obtained within twelve (12) months from the date
the Plan is adopted by the Board.  The Plan shall be null and void and of no
effect if the foregoing condition is not fulfilled and in such event each Award
shall, notwithstanding any of the preceding provisions of the Plan, be null and
void and of no effect.  Awards may be granted under the Plan at any time and
from time to time on or prior to the tenth anniversary of the effective date of
the Plan, on which date the Plan will expire except as to Awards then
outstanding under the Plan; provided, however, in no event may Incentive Stock
Options be granted more than ten (10) years after the earlier of (i) the date of
the adoption of the Plan by the Board or (ii) the effective date of the Plan as
provided in the first sentence of this Section.  Such outstanding Awards shall
remain in effect until they have been exercised or terminated, or have expired.

13.14

Foreign Employees and Consultants.  Awards may be granted to Participants who
are foreign nationals or employed or providing services outside the United
States, or both, on such terms and conditions different from those applicable to
Awards to Employees or Consultants providing services in the United States as
may, in the judgment of the Administrator, be necessary or desirable in order to
recognize differences in local law or tax policy.  The Administrator also may
impose conditions on the exercise or vesting of Awards in order to minimize the
Company’s obligation with respect to tax equalization for Employees or
Consultants on assignments outside their home country.

13.15

Compliance with Section 409A of the Code.  This Plan is intended to comply and
shall be administered in a manner that is intended to comply with Section 409A
of the Code and shall be construed and interpreted in accordance with such
intent.  To the extent that an Award or the payment, settlement or deferral
thereof is subject to Section 409A of the Code, the Award shall be granted,
paid, settled or deferred in a manner that will comply with Section 409A of the
Code, including regulations or other guidance issued with respect thereto,
except as otherwise determined by the Administrator.  Any provision of this Plan
that would cause the grant of an Award or the payment, settlement or deferral
thereof to fail to satisfy Section 409A of the Code shall be amended to comply
with Section 409A of the Code on a timely basis, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

13.16

No Registration Rights; No Right to Settle in Cash.  The Company has no
obligation to register with any governmental body or organization (including,
without limitation, the SEC) any of (a) the offer or issuance of any Award, (b)
any Shares issuable upon the exercise of any Award, or (c) the sale of any
Shares issued upon exercise of any Award, regardless of whether the Company in
fact undertakes to register any of the foregoing.  In particular, in the event
that any of (x) any offer or issuance of any Award, (y) any Shares issuable upon
exercise of any Award, or (z) the sale of any Shares issued upon exercise of any
Award are not registered with any governmental body or organization (including,
without limitation, the SEC), the





- 21 -










Company will not under any circumstance be required to settle its obligations,
if any, under this Plan in cash.

13.17

Data Privacy.  As a condition of acceptance of an Award, the Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section by and
among, as applicable, the Company and its Subsidiaries for the exclusive purpose
of implementing, administering and managing the Participant’s participation in
the Plan.  The Participant understands that the Company and its Subsidiaries
hold certain personal information about the Participant, including the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any Subsidiary,
details of all Awards or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, managing and administering the Plan (the “Data”).  The
Participant further understands that the Company and its Subsidiaries may
transfer the Data amongst themselves as necessary for the purpose of
implementation, management and administration of the Participant’s participation
in the Plan, and that the Company and its Subsidiaries may each further transfer
the Data to any third parties assisting the Company in the implementation,
management and administration of the Plan.  The Participant understands that
these recipients may be located in the Participant’s country, or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country.  The Participant understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative.  The Participant, through participation in the Plan and
acceptance of an Award under the Plan, authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any Shares.  The Participant understands that the Data will be held
only as long as is necessary to implement, manage, and administer the
Participant’s participation in the Plan.  The Participant understands that he or
she may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the
Data, or refuse or withdraw the consents herein in writing, in any case without
cost, by contacting his or her local human resources representative.  The
Participant understands that refusal or withdrawal of consent may affect the
Optionee’s ability to participate in the Plan.  For more information on the
consequences of refusal to consent or withdrawal of consent, the Optionee
understands that he or she may contact his or her local human resources
representative.

13.18

Indemnity.  To the extent allowable pursuant to applicable law, each member of
the Administrator or of the Board and any person to whom the Administrator has
delegated any of its authority under the Plan shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she





- 22 -










undertakes to handle and defend it on his or her own behalf.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled pursuant to the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

13.19

Captions.  The captions in the Plan are for convenience of reference only, and
are not intended to narrow, limit or affect the substance or interpretation of
the provisions contained herein.





- 23 -


